Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0070842 to Lee et al. (hereinafter “Lee I”) in view of US 2017/0292000 to Furuyama et al. (hereinafter “Furuyama”).

Lee I discloses a waterproof sound-transmitting sheet provided on a sound hole of an electronic device to block water or dust and pass the sound (paragraph 2).  The waterproof sound-transmitting sheet comprises a first nanoweb layer 22, a second nanoweb layer 24 and a third nanoweb layer 26 provided on each surface of the first nanoweb layer 22 (figure 5; and paragraphs 63 and 64).  The first nanoweb layer 22 that has a plurality of pores is formed by electrospinning a polymer material.  The second nanoweb layer 24 that has a plurality of pores is formed by electrospinning a polymer material to which a black or different color pigment is added.  The third nanoweb layer 26 that has a plurality of pores is formed by 
The first nanoweb layer reads on the claimed acoustic layer.  The second and third nanoweb layers correspond to the claimed upper and lower waterproof layers respectively.   
Lee I does not explicitly disclose at least one of the second and third nanoweb layers having a color other than white and black.  
Furuyama, however, discloses an electronic device comprising a housing enclosing an audio part and provided with an opening for transmission of sound between the audio part and the outside of the housing.  A waterproof sound-permeable membrane is placed over the opening and adapted to permit transmission of sound between the audio part and the outside of the housing and prevent water from entering the housing from the outside through the opening (paragraph 24).   The waterproof sound-permeable membrane is a polymeric film having a plurality of through-holes and a color of black, gray, brown or pink by a color pigment added in the polymeric film (paragraph 142).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form at least one of the second and third nanoweb layers having a gray color because such is one of typical colors of the waterproof sound-permeable membrane and Furuyama provides necessary details to practice the invention of Lee I.  

As to claim 6, Lee I discloses that the polymer material is polyvinylidenefluoride (PVDF) or polyurethane and a color of either polymer is white as like material has like property (paragraph 35).
As to claim 7, Lee I discloses that an oil-repellent finish of an organic fluorine compound is provided on the surface of the porous nanoweb (paragraph 46). 
As to claims 8 and 11, turning to Applicant’s disclosure, due to lack of pigment, by electrospinning the fibers of the acoustic layer are formed in a spring shape with more curves than those of the waterproof layer comprising pigment.  Therefore, the examiner takes the position that by electrospinning, the first nanoweb layer devoid of pigment would have a fiber structure in a spring shape with more curves than the fiber structure of the second or the third nanoweb layer comprising pigment (figure 5; and paragraphs 63 and 64).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee I in view of Furuyama as applied to claim 1 above, further in view of US 2016/0075838 to Watanabe et al. (hereinafter “Watanabe”).  
Lee I discloses that black or different color of the waterproof sound-permitting sheet can be obtained in accordance with the amount and the type of the applied pigment (paragraph 43).  

Watanabe, however, discloses a black polytetrafluoroethylene (PTFE) porous film obtained by electrospinning PTFE to which a black pigment is added (abstract).  The black PTFE porous film contains pigment in an amount of 3 to 20 parts by weight based on 100 parts by weight of the PTFE (paragraph 73).  The gray PTFE porous film contains pigment in an amount of 1.5 parts by weight based on 100 parts by weight of the PTFE (comparative example 2).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the carbon black in an amount of less than 3 parts by weight based on 100 parts by weight of the polymer to provide a waterproof sound-permitting sheet with a color other than black.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I in view of Furuyama as applied to claim 1 above, further in view of US 2015/0071472 to Lee et al. (hereinafter “Lee II”).  
Lee I does not specifically disclose that the first nanoweb layer 22 is a porous colored membrane formed by electrospinning a polymer material mixed with a colored pigment.  
Lee II, however, discloses that a waterproof sound-transmitting sheet provided on a sound hole of an electronic device to block water or dust and pass the sound (paragraph 2).  The waterproof sound-transmitting sheet comprises a porous substrate 20, a first colored nanoweb layer 50 and a second colored nanoweb layer 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a black or different color pigment in the first nanoweb layer disclosed in Lee I motivated by the desire to provide the first nanoweb layer having a black or different color without compromising its waterproof performance and sound-permitting performance.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788